                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  SHAWN LESLIE GUYMON,
                                                    CV 18-177-M-DLC-JCL
                       Plaintiff,

  vs.                                                ORDER, and FINDINGS AND
                                                     RECOMMENDATION
  STEVE BULLOCK, Governor of the
  State of Montana, TRAVIZ R.
  AHNER, Flathead County Attorney’s
  Office, and DOES 1 – 20,

                       Defendants.

I. In Forma Pauperis Application

        Plaintiff Shawn Guymon, appearing pro se, filed an application requesting

leave to proceed in forma pauperis. He submitted a declaration that makes the

showing required by 28 U.S.C. § 1915(a). Because it appears he lacks sufficient

funds to prosecute this action IT IS HEREBY ORDERED that Guymon’s

application is GRANTED. This action may proceed without prepayment of the

filing fee, and the Clerk of Court is directed to file Guymon’s lodged Complaint as

of the filing date of his request to proceed in forma pauperis.

        The federal statute under which leave to proceed in forma pauperis is

permitted — 28 U.S.C. § 1915 — also requires the Court to conduct a preliminary


                                          1
screening of the allegations set forth in the litigant’s pleading. The applicable

provisions of section 1915(e)(2) state as follows:

      (2) Notwithstanding any filing fee, or any portion thereof, that may have
      been paid, the court shall dismiss the case at any time if the court determines
      that–

              (A) the allegation of poverty is untrue; or

              (B) the action or appeal–

                    (i) is frivolous or malicious;

                    (ii) fails to state a claim on which relief may be granted; or

                    (iii) seeks monetary relief against a defendant who is immune
                    from such relief.

28 U.S.C. § 1915(e)(2).

      The Court will review Guymon’s pleading to consider whether this action

can survive dismissal under the provisions of section 1915(e)(2), or any other

provision of law. See Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138, 1142 (9th

Cir. 2005).

II. Background

      In 2006, while employed driving a delivery truck for High Country Linen,

Guymon allegedly sustained severe damages from carbon monoxide poisoning in

the truck. Guymon alleges the truck had an exhaust leak which his employer knew


                                           2
about, but the employer refused to repair the exhaust problem. He asserts the leak

and the carbon monoxide exposure was the direct cause of his injuries, and his

injuries are continuing to this day and worsening.

      At some point, Guymon requested assistance from law enforcement officers

in the Kalispell Police Department, the Kalispell City Attorney’s office, the

Flathead County Sheriff’s office, and the Flathead County Attorney’s office. He

requested that they investigate the situation with his employer and the delivery

truck he drove, and that they protect him against further harm. At one point

Guymon commenced legal proceedings in the state district court seeking

assistance, but to no avail. He complains that he was never given any form of

protection at any level of either law enforcement agencies or the Montana

judiciary.

      Guymon contends his employer’s conduct in allowing the exhaust leak in the

delivery truck to continue constituted criminal conduct. But he complains that all

law enforcement officers he contacted ignored his claims of his employer’s

criminal conduct. Thus, Guymon’s pleading asserts that both Defendant Steve

Bullock, as the Governor of the State of Montana, and Defendant Travis Ahner, a

deputy county attorney, have allowed state agencies and officers (1) to fail to

defend Guymon’s rights to protection against injuries from his employer’s conduct,

                                          3
and (2) to fail to protect Guymon’s rights under the Montana and United States

Constitutions. And Guymon asserts Ahner failed (1) to investigate law

enforcement officers’ alleged failure to protect Guymon against injury, and (2)

failed to investigate Guymon’s claims of the alleged harms he has suffered due to

his employer’s conduct.

III. Discussion

      Because Guymon is proceeding pro se the Court must construe his pleading

liberally, and the pleading is held “to less stringent standards than formal pleadings

drafted by lawyers[.]” Haines v. Kerner, 404 U.S. 519, 520 (1972). See also

Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989). In view of the required liberal

construction,

      a district court should grant leave to amend even if no request to amend the
      pleading was made, unless it determines that the pleading could not possibly
      be cured by the allegation of other facts.

Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (emphasis added) (quoting

Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995)).

      Guymon asserts this action is brought under 42 U.S.C. § 1983. Section 1983

permits claims under federal law against a state or local governmental entity,

official, or employee, if the plaintiff can establish that the defendant was (1) acting

under color of state law, and (2) deprived the plaintiff of a federal right secured by

                                           4
the Constitution or laws of the United States. Kirtley v. Rainey, 326 F.3d 1088,

1092 (9th Cir. 2003).

      Although Guymon’s allegations suggest Bullock and Ahner are individuals

who may have acted, or failed to act, under color of state law as required for a

section 1983 claim, the Court finds Guymon’s allegations do not invoke a federal

right under the United States Constitution or federal law. Accordingly, his claims

are not cognizable under section 1983.

      In his pleading, Guymon cites to, and quotes, numerous provisions of

Montana statutory and common law suggesting Defendants may have violated the

referenced provisions of Montana law. But 42 U.S.C. § 1983 provides a cause of

action only for a violation of a federal statutory or constitutional right, not for a

violation of a provision of state law. Galen v. County of Los Angeles, 477 F.3d

652, 662 (9th Cir. 2007). Therefore, to the extent Guymon attempts to predicate his

1983 claims upon violations of Montana law, such allegations fail to state a claim

upon which relief could be granted.

      Next, Guymon’s allegations assert Defendant failed to investigate his claims

of criminal conduct committed by his employer. But as a matter of federal law

under section 1983, Guymon has no constitutional right to have either a particular

criminal investigation conducted by law enforcement officers, or to have a criminal

                                            5
prosecution pursued against a third party by governmental authorities. A section

1983 claim predicated upon allegations asserting law enforcement failed to

conduct a criminal investigation do not state a viable claim for relief. Chang v.

Shin, 2002 WL 1299873, *7 (C.D. Cal. 2002) (citing Gini v. Las Vegas Metro.

Police Dept., 40 F.3d 1041, 1045 (9th Cir. 1994)). There exists no legal cause of

action against law enforcement officers for their conduct in inadequately

investigating, or failing to investigate, alleged criminal conduct. Gomez v. Whitney,

757 F.2d 1005, 1005-6 (9th Cir. 1985). Law enforcement officers have no

affirmative duty to a plaintiff to investigate a crime in a particular way (Gini, at

1045 (9th Cir. 1994)), and their failure to investigate a crime committed by a third

party does not rise to the level of a violation of any constitutional right. Andrews v.

Fowler, 98 F.3d 1069, 1079 (8th Cir. 1996). Furthermore, “a private citizen lacks a

judicially cognizable interest in the prosecution or nonprosecution of another.”

Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Thus, Guymon’s allegations

asserting Defendants failed to investigate his claims are subject to dismissal.

      Finally, Guymon alleges Defendants failed to protect him against the alleged

criminal conduct of his employer. But under federal law there exists no duty

imposed upon state officials “to protect individuals from third parties.” Henry A. v.

Willden, 678 F.3d 991, 998 (9th Cir. 2012). See also DeShaney v. Winnebago

                                           6
County Department of Social Services, 489 U.S. 189, 195 (1989). The no-duty-to-

protect rule exists unless the state officers themselves created the danger or harm to

which the plaintiff was exposed, or if the plaintiff is in a custodial relationship with

the state actors such that the state actors assumed the responsibility for the

plaintiff’s safety and well-being. Henry A., 678 F.3d at 998. But Guymon’s

allegations do not suggest that Defendants created or caused the carbon monoxide

poisoning that Guymon allegedly suffered at the hands of his employer, and he

does not allege he was in Defendants’ custody thereby imposing a duty upon

Defendants to protect him. Therefore, Guymon’s allegations asserting Defendants

had a duty to protect him fail to state a claim for relief under section 1983.

      Based on the foregoing, all of Guymon’s allegations fail to state any claim

for relief against either Defendant under 42 U.S.C. § 1983. Therefore, his claims

are subject to dismissal.

      Ordinarily, “[d]ismissal of a pro se complaint without leave to amend is

proper only if it is absolutely clear that the deficiencies of the complaint could not

be cured by amendment.” Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007)

(quoting Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir. 1988));

Kendall v. VISA U.S.A., Inc., 518 F.3d 1042, 1051-52 (9th Cir. 2008).




                                           7
      Here, the Court finds Guymon’s allegations clearly fail to state any claim for

relief under section 1983, and that Guymon could not plead any additional facts

which would plausibly suggest Defendants are liable under section 1983. Thus, the

Court finds it is unnecessary to afford Guymon an opportunity to amend his

pleading.

IV. Conclusion

      Based on the foregoing, IT IS HEREBY RECOMMENDED that Guymon’s

complaint be DISMISSED without leave to amend.

      DATED this 12th day of October, 2018.



                                      _______________________________
                                      Jeremiah C. Lynch
                                      United States Magistrate Judge




                                         8
